1
                                                                         JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND FAHEY,                                  Case No.: CV 17-7781-DMG (SKx)
12                  Plaintiff,
13         v.                                         ORDER RE DISMISSAL OF
                                                      ENTIRE ACTION WITH
14   STRATUS VIDEO, LLC, a Delaware                   PREJUDICE [30]
     limited liability company; CSDVRS, LLC,
15   a Delaware limited liability company; and
     DOES 1 through 10, inclusive,
16
                    Defendants.
17
18
19         Pursuant to the parties’ stipulation, the above-captioned action is hereby
20   DISMISSED WITH PREJUDICE as against Defendants Stratus Video, LLC and
21   CSDVRS, LLC in its entirety. All scheduled dates and deadlines are VACATED.
22
23   DATED: November 20, 2018
                                                   DOLLY M. GEE
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28
